UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4355
JEFFREY EDWARD DICK,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Middle District of North Carolina, at Durham.
              Frank W. Bullock, Jr., District Judge.
   (CR-00-348, CR-00-349, CR-00-350, CR-00-351, CR-00-352)

                      Submitted: January 18, 2002

                      Decided: February 7, 2002

   Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Benjamin H. White, Jr., United States Attorney, Harry L.
Hobgood, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                        UNITED STATES v. DICK
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Jeffrey Edward Dick appeals his conviction and sentence imposed
pursuant to a guilty plea to bank robbery, 18 U.S.C.A. § 2113(a)
(West 2001), armed bank robbery, 18 U.S.C.A. § 2113(d) (West
2001), and use of and brandishing a firearm in a crime of violence,
18 U.S.C.A. § 924(c)(1)(A)(ii) (West 2001). Dick’s counsel has filed
a brief in accordance with Anders v. California, 386 U.S. 738 (1967),
raising one issue but representing that, in his view, there are no meri-
torious issues for appeal. Dick has filed a pro se supplemental brief
contending he received ineffective assistance of counsel in several
respects. Finding the issues raised are without merit and discerning no
other error in the record below, we affirm.

   Counsel contends the district court abused its discretion by sen-
tencing Dick to 204 months of imprisonment. Because the district
court set Dick’s sentence within his properly calculated guidelines
range, the district court’s exercise of discretion in setting his sentence
is not reviewable. United States v. Porter, 909 F.2d 789, 794-95 (4th
Cir. 1990); United States v. Jones, 18 F.3d 1145, 1151 (4th Cir.
1994).

   In his pro se supplemental brief, Dick argues that his counsel was
ineffective in several respects. Claims of ineffective assistance are not
cognizable on direct appeal unless counsel’s ineffectiveness plainly
appears on the face of the record. United States v. DeFusco, 949 F.2d
114, 120-21 (4th Cir. 1991). We decline to consider Dick’s ineffec-
tive assistance claims because we find the record does not conclu-
sively show counsel was ineffective.

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm Dick’s conviction and
sentence. We deny counsel’s motion to withdraw at this time. This
                        UNITED STATES v. DICK                        3
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests a petition be filed, but counsel believes such a
petition would be frivolous, then counsel may move this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                          AFFIRMED